MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                                     May 20 2015, 9:03 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Kristin A. Mulholland                                    Gregory F. Zoeller
      Public Defender                                          Attorney General of Indiana
      Crown Point, Indiana
                                                               Chandra K. Hein
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Jonte Twan Crawford,                                     May 20, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               45A03-1409-CR-315
              v.
                                                               Appeal from the Lake County
      State of Indiana,                                        Superior Court
                                                               The Honorable Salvador Vasquez,
      Appellee-Plaintiff,
                                                               Judge
                                                               Cause No. 45G01-1303-MR-3




      Robb, Judge.



                                 Case Summary and Issue
[1]   Jonte Crawford entered a plea of guilty to murder, a felony, and robbery, a

      Class B felony, and was given an aggregate sixty-one year sentence. The sole
      Court of Appeals of Indiana | Memorandum Decision 45A03-1409-CR-315 | May 20, 2015         Page 1 of 7
      issue Crawford raises on appeal is whether the sentence is inappropriate in light

      of the nature of his character and his offense. Concluding that the sentence is

      not inappropriate, we affirm.



                               Facts and Procedural History
[2]   The stipulated factual basis1 for Crawford’s guilty plea reveals that on March

      17, 2013, seventeen-year-old Crawford, with the assistance of another person,

      took headphones and a cellphone from Derrick Thompson by force while

      displaying a handgun. After robbing Thompson, Crawford and three other

      people encountered Charles Wood and Shaqwone Ham. Upon reaching Wood

      and Ham, one of the people with Crawford shot Wood in the head. After

      Wood was shot, Ham started to flee on foot. Crawford then shot and killed

      Ham. Wood also died from his injuries.


[3]   The State charged Crawford with two counts of murder, one count of robbery

      as a Class B felony, and one count of conspiracy to commit criminal gang

      activity, a Class D felony. The State also sought a criminal gang sentencing

      enhancement. On May 15, 2014, Crawford and the State entered a plea

      agreement according to which Crawford entered pleas of guilty to one count of

      murder and one count of robbery. In exchange, the State dismissed the




      1
       The State has included in its brief facts other than those in the stipulated factual basis. Crawford claims in
      his reply brief that this is improper. Because the facts included in the stipulated factual basis are sufficient for
      us to review the appropriateness of Crawford’s sentence, we express no opinion about the propriety of relying
      on other facts.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1409-CR-315 | May 20, 2015                      Page 2 of 7
      remaining count of murder, the conspiracy to commit criminal gang activity

      count, and the criminal gang sentencing enhancement. The parties were free to

      argue sentencing to the trial court but agreed to a maximum sentence of sixty-

      five total years. Following a sentencing hearing, the trial court ordered

      Crawford to serve consecutive sentences of fifty-five years for murder and six

      years for robbery, for a total sentence of sixty-one years. Crawford now

      appeals.



                                  Discussion and Decision
                                      I. Standard of Review
[4]   Crawford asks that we find his sixty-one year sentence is inappropriate and

      revise his sentence to the statutory minimum.2 This Court will revise a sentence

      only “if, after due consideration of the trial court’s decision, the Court finds that

      the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” Ind. Appellate Rule 7(B). The principal role of

      Appellate Rule 7(B) review is to attempt to leaven the outliers. Chambers v.

      State, 989 N.E.2d 1257, 1259 (Ind. 2013). “[T]he question . . . is not whether

      another sentence is more appropriate; rather, the question is whether the

      sentence imposed is inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct.




      2
        Crawford specifically challenges only his sentence for murder. However, when a sentence is challenged as
      inappropriate, “appellate review should focus on the forest—the aggregate sentence—rather than the trees—
      consecutive or concurrent, number of counts, or length of the sentence on any individual count.” Pierce v.
      State, 949 N.E.2d 349, 352 (Ind. 2011) (citation omitted).

      Court of Appeals of Indiana | Memorandum Decision 45A03-1409-CR-315 | May 20, 2015              Page 3 of 7
      App. 2008) (emphasis in original). “[W]hether we regard a sentence as

      appropriate at the end of the day turns on our sense of the culpability of the

      defendant, the severity of the crime, the damage done to others, and myriad

      other factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d

      1219, 1224 (Ind. 2008). The appellant has the burden of persuading us that his

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


                       II. The Sentence Is Not Inappropriate
[5]   With regard to the “nature of the offense” portion of our review, the advisory

      sentence is the starting point that the legislature has selected as an appropriate

      sentence for the crime committed. Gervasio v. State, 874 N.E.2d 1003, 1005

      (Ind. Ct. App. 2007). The sentence for murder ranges between forty-five and

      sixty-five years with an advisory sentence of fifty-five years. Ind. Code § 35-50-

      2-3(a). The trial court sentenced Crawford to the advisory sentence of fifty-

      years for the murder of Ham. The sentence for robbery as a Class B felony is

      six to twenty years with an advisory sentence of ten years. Ind. Code § 35-50-2-

      5(a). The trial court sentenced Crawford to the minimum sentence of six years

      for the robbery of Thompson. The sentences were ordered to be served

      consecutively, an acknowledgement of the harm done to two separate victims.

      Appellant’s Appendix at 87-88 (sentencing order citing Crawford’s multiple

      offenses against distinct victims as an aggravating circumstance favoring

      imposition of consecutive terms); see Cardwell, 895 N.E.2d at 1225 (“Whether

      the counts involve one or multiple victims is highly relevant to the decision to

      impose consecutive sentences . . . .”). The aggregate sentence, however, was

      Court of Appeals of Indiana | Memorandum Decision 45A03-1409-CR-315 | May 20, 2015   Page 4 of 7
      still less than the sixty-five year maximum sentence the parties agreed to in the

      plea agreement.


[6]   Crawford’s primary argument is that his character does not warrant a sixty-one

      year sentence. The “character of the offender” analysis involves evaluation of

      the relevant aggravating and mitigating circumstances and other general

      sentencing considerations. Clara v. State, 899 N.E.2d 733, 735 (Ind. Ct. App.

      2009). He asks that we revise his sentence due to his young age, his lack of

      criminal history, and the fact that he entered a plea of guilty.


[7]   Crawford was seventeen when he committed his crimes and had no prior

      criminal history. However, at seventeen years of age, he was illegally carrying

      a gun that he used to rob a man at gunpoint and shoot another man as that man

      tried to run away from the scene of a confrontation. These actions do not

      reflect a young man of high character. And although our supreme court “has

      not been hesitant to reduce maximum sentences for juveniles convicted of

      murder,” Fuller v. State, 9 N.E.3d 653, 658 (Ind. 2014) (citation omitted) (citing

      examples), Crawford was not given the maximum sentence. Moreover, a

      defendant’s youth can be a significant mitigating circumstance, but “this is a

      more powerful factor for a fourteen-year-old defendant than it is for one who is

      sixteen or seventeen.” Carter v. State, 711 N.E.2d 835, 842 (Ind. 1999). “There

      are both relatively old offenders who seem clueless and relatively young ones

      who appear hardened and purposeful.” Monegan v. State, 756 N.E.2d 499, 504

      (Ind. 2001). Crawford’s chronological age alone does not warrant a reduced



      Court of Appeals of Indiana | Memorandum Decision 45A03-1409-CR-315 | May 20, 2015   Page 5 of 7
      sentence, especially not when considered in conjunction with the cold and

      calculated manner in which he committed his crimes.


[8]   The trial court acknowledged Crawford’s guilty plea as a mitigating

      circumstance in crafting his sentence, but we are unconvinced that Crawford’s

      guilty plea reflects particularly well on his character so as to warrant further

      reduction. He received a substantial benefit by pleading guilty because the State

      dismissed an additional murder charge, a Class D felony charge of conspiracy

      to commit criminal gang activity, and a sentencing enhancement that could

      have added many years to his sentence. See Ind. Code § 35-50-2-15 (“[If] the

      state has proved [criminal gang activity] beyond a reasonable doubt . . . the

      court shall . . . sentence the person to an additional fixed term of imprisonment

      equal to the longest sentence imposed for the underlying felonies . . . .”); see also

      Wells v. State, 836 N.E.2d 475, 479 (Ind. Ct. App. 2005) (stating that a guilty

      plea is not necessarily a showing of remorse and “does not rise to the level of

      significant mitigation where the defendant has received a substantial benefit

      from the plea or where the evidence against him is such that the decision to

      plead guilty is merely a pragmatic one”), trans. denied.


[9]   In imposing the advisory sentence for murder and the minimum sentence for

      robbery, the trial court took into consideration Crawford’s lack of criminal

      history and admission of responsibility by pleading guilty. In ordering that

      these sentences be served consecutively, the trial court acknowledged the

      seriousness of Crawford’s offenses. Crawford has not persuaded us that the



      Court of Appeals of Indiana | Memorandum Decision 45A03-1409-CR-315 | May 20, 2015   Page 6 of 7
       resulting sixty-one year sentence is inappropriate in light of the nature of his

       offenses and his character.



                                               Conclusion
[10]   Crawford’s sixty-one year sentence for murder and Class B felony robbery is not

       inappropriate in light of the nature of the offenses or Crawford’s character.

       Accordingly, the sentence is affirmed.


[11]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1409-CR-315 | May 20, 2015   Page 7 of 7